Exhibit 10.9

 

Information Analysis Incorporated   2008 Annual Report on Form 10-K

 

 

MODIFICATION AGREEMENT

This MODIFICATION AGREEMENT entered into as of July 18, 2008, between
Information Analysis Incorporated, a Virginia corporation, with an address of
11240 Waples Mill Road, Suite 201, Fairfax, Virginia 22030 (the “Borrower”) and
TD Bank, NA, a National banking association with an address of 2070 Chain Bridge
Road, Vienna, Virginia 22182 (the “Bank”), successor to Commerce Bank, NA
(“PREDECESSOR”).

WHEREAS, the Bank established a revolving line of credit (the “Revolving Loan”)
for Borrower which matures on August 1, 2008 (the “Maturity Date”) respecting
which Bank agreed to Lend to Borrower upon Borrower’s request, but subject to
the terms and conditions set forth in various loan documents, of up to One
Million Dollars and Zero Cents ($1,000,000.00) (the “Revolving Loan Amount”);

WHEREAS, the Revolving Loan is evidenced by that certain Promissory Note, dated
December 20, 2005 (as previously amended, modified or supplemented, the “Note”),
by the Borrower in favor of the Bank in the face amount of the Revolving Loan
Amount;

WHEREAS, in connection with the Revolving Loan, Borrower entered into that
certain Commercial Security Agreement, dated December 20, 2005 (as previously
amended, modified or supplemented, the “Security Agreement”);

WHEREAS, pursuant to the Commercial Security Agreement, Borrower granted the
Bank a first priority security interest in and lien on the personal property
described therein (the “Personalty”);

WHEREAS, the Commercial Security Agreement and the Promissory Note and all other
documents and instruments executed in connection with or relating to the Loan
are referred to herein, collectively, as the “Loan Documents”; and the
Personalty and all other collateral granted to the Bank to secure the Loan is
referred to herein, collectively, as the “Collateral”;

WHEREAS, the Bank is the successor in interest to PREDECESSOR with respect to
the Loan and the Loan Documents, is the owner and holder of the Loan and the
Loan Documents and, as such, the Borrower is indebted to the Bank therefor and
thereunder;

WHEREAS, the Borrower has requested and the Bank has agreed to amend certain of
the covenants applicable to the Loan;

WHEREAS, the Borrower and the Bank have agreed to modify the interest rate(s)
applicable to the Loan;

WHEREAS, the Borrower and the Bank have agreed to modify the Loan and the Loan
Documents in accordance with the terms of this Agreement.

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Bank and the Borrower mutually agree as
follows:



--------------------------------------------------------------------------------

Information Analysis Incorporated   2008 Annual Report on Form 10-K

 

 

1. MODIFICATION

1.1 Recitals and Representations Accurate. The above recitals are hereby made a
part of this Agreement and the Borrower acknowledges and agrees that each of the
recitals is true and correct.

1.2 Ratification. All of the terms, covenants, provisions, representations,
warranties, and conditions of the Loan Documents, as amended or modified hereby,
are ratified, acknowledged, confirmed, and continued in full force and effect as
if fully restated herein.

1.3 Collateral. The Borrower confirms and ratifies its continuing mortgage,
pledge, assignment, and/or grant of security interest in and lien on the
Collateral to and in favor of the Bank as set forth in the Loan Documents.

1.4 Interest Rate. The Borrower and the Bank agree that notwithstanding anything
to the contrary in the Note as of the effective date of this Agreement, the
outstanding principal balance of the Note, as modified hereby, shall bear
interest at a per annum rate equal to One-Quarter Percent (0.25%) above the Wall
Street Journal Prime Rate (as hereinafter defined).

1.5 Index. Wall Street Journal Prime Rate means the highest rate published from
time to time by the Wall Street Journal as the Prime Rate, or, in the event the
Wall Street Journal ceases publication of the Prime Rate, the base, reference or
other rate then designated by the Bank, in its sole discretion, for general
commercial loan reference purposes, it being understood that such rate is a
reference rate, not necessarily the lowest, established from time to time, which
serves as the basis upon which effective interest rates are calculated for loans
making reference thereto.

1.6 Amendment to Covenants. Notwithstanding anything to the contrary contained
in the Loan Documents, the Borrower will not at any time or during any fiscal
period (as applicable) fail to be in compliance with any of the financial
covenants set forth in Schedule 1.6, attached hereto (the “Amended Covenants”).

1.7 Principal Balance. The Borrower acknowledges and agrees that the current
outstanding principal balance of the Note as of the date hereof is $0.00.

1.8 Amended and Restated Note. The Note shall be amended and restated in the
form attached hereto as Exhibit A (the “Amended Note”).

1.9 Representations and Warranties. The Borrower hereby represents and warrants
to the Bank that:

(a) The person executing this Agreement is duly authorized to do so and to bind
the Borrower to the terms hereof;

(b) Each of the Loan Documents is a valid and legal binding obligation of the
Borrower, enforceable in accordance with its terms, and is not subject to any
defenses, counterclaims, or offsets of any kind;

(c) All financial statements delivered to the Bank were true, accurate and
complete, in all material respects, as of the date of delivery to the Bank;

(d) Since the date of the Loan Documents there has been no material adverse
change in the condition, financial or otherwise, of the Borrower, except as
disclosed to the Bank in writing;

(e) There exists no action, suit, proceeding or investigation, at law or in
equity, before any court, board, administrative body or other entity, pending or
threatened, affecting the Borrower or its property, where in an unfavorable
decision, ruling or finding would materially adversely affect the business
operations, property or financial condition of the Borrower; and



--------------------------------------------------------------------------------

Information Analysis Incorporated   2008 Annual Report on Form 10-K

 

 

(f) There exists no event of default, or other circumstance that with the
passage of time or giving of notice or both will become an event of default,
under any of the Loan Documents.

1.10 Interest. Fees. Costs and Expenses. The Borrower shall, simultaneously with
the execution of this Agreement, pay to the Bank all accrued interest owing on
the Loan as of the date of this Agreement together with all fees, costs and
expenses due and owing to the Bank by the Borrower under the Loan Documents.

1.11 Modification. Effective August 1, 2008 the Commercial Line of Credit shall
be renewed for a period of twelve (12) months to mature on August 1, 2009.

Effective August 1, 2008 the Interest rate being charged on this Commercial Line
of Credit shall be changed from Wall Street Journal Prime plus 0.75% to Wall
Street Journal Prime plus 0.25%.

As further consideration for this Modification Borrower agrees to pay to the
Bank, upon execution of this Modification, the following fees: Commitment Fee
$4,000.00, Documentation Prep Fee $200.00, Certificate of Good Standing $42.50,
Judgement Search Fee $21.50.

2. MISCELLANEOUS

2.1 Set-Off. The Borrower hereby grants to the Bank a continuing lien and
security interest in any and all deposits or other sums at any time credited by
or due from the Bank to the Borrower and any cash, securities, instruments or
other property of the Borrower in the possession of the Bank, whether for
safekeeping or otherwise, or in transit to or from the Bank (regardless of the
reason the Bank had received the same or whether the Bank has conditionally
released the same) as security for the full and punctual payment and performance
of all of the liabilities and obligations of the Borrower to the Bank and such
deposits and other sums may be applied or setoff against such liabilities and
obligations of the Borrower to the Bank at any time, whether or not such are
then due, whether or not demand has been made and whether or not other
collateral is then available to the Bank.

2.2 Release of the Bank. The Borrower hereby confirms that as of the date hereof
it has no claim, set-off, counterclaim, defense, or other cause of action
against the Bank including, but not limited to, a defense of usury, any claim or
cause of action at common law, inequity, statutory or otherwise, in contract or
in tort, for fraud, malfeasance, misrepresentation, financial loss, usury,
deceptive trade practice, or any other loss, damage or liability of any kind,
including, without limitation, any claim to exemplary or punitive damages
arising out of any transaction between the Borrower and the Bank. To the extent
that any such set-off, counterclaim, defense, or other cause of action may exist
or might hereafter arise based on facts known or unknown that exist as of this
date, such set-off, counterclaim, defense and other cause of action is hereby
expressly and knowingly waived and released by the Borrower. The Borrower
acknowledges that this release is part of the consideration to the Bank for the
financial and other accommodations granted by the Bank in this Agreement.

2.3 Costs and Expenses. The Borrower shall pay to the Bank on demand any and all
costs and expenses (including, without limitation, reasonable attorneys’ fees
and disbursements, court costs, litigation and other expenses) incurred or paid
by the Bank in establishing, maintaining, protecting or enforcing any of the
Bank’s rights or any of the obligations owing by the Borrower to the Bank,
including, without limitation, any and all such costs and expenses incurred or
paid by the Bank in defending the Bank’s security interest in, title or right
to, the Collateral or in collecting or attempting to collect or enforcing or
attempting to enforce payment of the Loan.

2.4 Indemnification. The Borrower shall indemnify, defend and hold the Bank and
its directors, officers, employees, agents and attorneys (each an “Indemnitee”)
harmless against any claim brought or threatened against any Indemnitee by the
Borrower or any guarantor or endorser of the obligations of the Borrower to the
Bank, or any other person (as well as from attorneys’ fees and expenses in
connection



--------------------------------------------------------------------------------

Information Analysis Incorporated   2008 Annual Report on Form 10-K

 

 

therewith) on account of the Bank’s relationship with the Borrower, or any
guarantor or endorser of the obligations of the Borrower to the Bank (each of
which may be defended, compromised, settled or pursued by the Bank with counsel
of the Bank’s election, but at the expense of the Borrower), except for any
claim arising out of the gross negligence or willful misconduct of the Bank. The
within indemnification shall survive payment of the obligations of the Borrower
to the Bank, and/or any termination, release or discharge executed by the Bank
in favor of the Borrower.

2.5 Severability. If any provision of this Agreement or portion of such
provision or the application thereof to any person or circumstance shall to any
extent be held invalid or unenforceable, the remainder of this Agreement (or the
remainder of such provision) and the application thereof to other persons or
circumstances shall not be affected thereby.

2.6 Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be an original, but all of which shall constitute but one
agreement.

2.7 Bank’s Predecessor(s). All references in the Loan Documents to Bank and
Commerce Bank, N.A. shall hereafter mean TD Bank, N.A., its successors and
assigns. The Bank’s address, for all purposes, shall be as set forth in the
first paragraph of this Agreement.

2.8 Complete Agreement. This Agreement and the other Loan Documents constitute
the entire agreement and understanding between and among the parties hereto
relating to the subject matter hereof, and supersedes all prior proposals,
negotiations, agreements and understandings among the parties hereto with
respect to such subject matter.

2.9 Binding Effect of Agreement. This Agreement shall be binding upon and inure
to the benefit of the respective heirs, executors, administrators, legal
representatives, successors and assigns of the parties hereto, and shall remain
in full force and effect (and the Bank shall be entitled to rely thereon) until
released in writing by the Bank. The Bank may transfer and assign this Agreement
and deliver the Collateral to the assignee, who shall thereupon have all of the
rights of the Bank; and the Bank shall then be relieved and discharged of any
responsibility or liability with respect to this Agreement and the Collateral.
Except as expressly provided herein or in the other Loan Documents, nothing,
expressed or implied, is intended to confer upon any party, other than the
parties hereto, any rights, remedies, obligations or liabilities under or by
reason of this Agreement or the other Loan Documents.

2.10 Further Assurances. The Borrower will from time to time execute and deliver
to the Bank such documents, and take or cause to be taken, all such other
further action, as the Bank may request in order to effect and confirm or vest
more securely in the Bank all rights contemplated by this Agreement (including,
without limitation, to correct clerical errors) or to vest more fully in or
assure to the Bank the security interest in the Collateral or to comply with
applicable statute or law and to facilitate the collection of the Collateral
(including, without limitation, the execution of stock transfer orders and stock
powers, endorsement of promissory notes and instruments and notifications to
obligors on the Collateral). To the extent permitted by applicable law, the
Borrower authorizes the Bank to file financing statements, continuation
statements or amendments without the Borrower’s signature appearing thereon, and
any such financing statements, continuation statements or amendments may be
signed by the Bank on behalf of the Borrower, if necessary, and may be filed at
any time in any jurisdiction. The Bank may at any time and from time to time
file financing statements, continuation statements and amendments thereto which
contain any information required by the Virginia Uniform Commercial Code, Titles
8.1-8.10 Code of Virginia as amended from time to time (the “Code”) for the
sufficiency or filing office acceptance of any financing statement, continuation
statement or amendment, including whether the Borrower is an organization, the
type of organization and any organization identification number issued to the
Borrower. The Borrower agrees to furnish any such information to the Bank
promptly upon request. In addition, the Borrower shall at any time and from time
to time take such steps as the Bank may reasonably request for the Bank (i) to
obtain an acknowledgment, in form and substance satisfactory to the Bank, of any
bailee having possession of any of the Collateral that the bailee holds such
Collateral for the Bank, (ii) to obtain “control” (as defined in the Code) of
any Collateral comprised of deposit accounts, electronic chattel



--------------------------------------------------------------------------------

Information Analysis Incorporated   2008 Annual Report on Form 10-K

 

 

paper, letter of credit rights or investment property, with any agreements
establishing control to be in form and substance satisfactory to Bank, and
(iii) otherwise to insure the continued perfection and priority of the Bank’s
security interest in any of the Collateral and the preservation of its rights
therein. The Borrower hereby constitutes the Bank its attorney-in-fact to
execute, if necessary, and file all filings required or so requested for the
foregoing purposes, all acts of such attorney being hereby ratified and
confirmed; and such power, being coupled with an interest, shall be irrevocable
until this Agreement terminates in accordance with its terms, all obligations of
the Borrower to the Bank are irrevocably paid in full and the Collateral is
released.

2.11 Amendments and Waivers. This Agreement may be amended and the Borrower may
take any action herein prohibited, or omit to perform any act herein required to
be performed by it, if the Borrower shall obtain the Bank’s prior written
consent to each such amendment, action or omission to act. No delay or omission
on the part of the Bank in exercising any right hereunder shall operate as a
waiver of such right or any other right and waiver on any one or more occasions
shall not be construed as a bar to or waiver of any right or remedy of the Bank
on any future occasion.

2.12 Terms of Agreement. This Agreement shall continue in force and effect so
long as any obligation of the Borrower to Bank shall be outstanding and is
supplementary to each and every other agreement between the Borrower and Bank
and shall not be so construed as to limit or otherwise derogate from any of the
rights or remedies of Bank or any of the liabilities, obligations or
undertakings of the Borrower under any such agreement, nor shall any
contemporaneous or subsequent agreement between the Borrower and the Bank be
construed to limit or otherwise derogate from any of the rights or remedies of
Bank or any of the liabilities, obligations or undertakings of the Borrower
hereunder, unless such other agreement specifically refers to this Agreement and
expressly so provides.

2.13 Notices. Any notices under or pursuant to this Agreement shall be deemed
duly received and effective if delivered in hand to any officer of agent of the
Borrower or Bank, or if mailed by registered or certified mail, return receipt
requested, addressed to the Borrower or Bank at the address set forth in this
Agreement or as any party may from time to time designate by written notice to
the other party; notwithstanding the foregoing notices to the Bank with respect
to accounting and collateral release and notices to the Trustee pursuant to a
Deed of Trust shall be sent to the Bank as follows: Attention: VP Loan
Servicing, Loan Services, 6000 Atrium Way, Mt. Laurel NJ 08054.

2.14 Virginia Law. This Agreement is intended to take effect as a sealed
instrument and has been executed or completed and is to be performed in
Virginia, and it and all transactions thereunder or pursuant thereto shall be
governed as to interpretation, validity, effect, rights, duties and remedies of
the parties thereunder and in all other respects by the laws of Virginia without
giving effect to the conflicts of laws principles thereof.

2.15 Reproductions. This Agreement and all documents which have been or may be
hereinafter furnished by Borrower to the Bank may be reproduced by the Bank by
any photographic, photostatic, microfilm, xerographic or similar process, and
any such reproduction shall be admissible in evidence as the original itself in
any judicial or administrative proceeding (whether or not the original is in
existence and whether or not such reproduction was made in the regular course of
business).

2.16 Venue. Borrower irrevocably submits to the nonexclusive jurisdiction of any
Federal or state court sitting in Virginia, over any suit, action or proceeding
arising out of or relating to this Agreement. Borrower irrevocably waives to the
fullest extent it may effectively do so under applicable law, any objection it
may now or hereafter have to the laying of the venue of any such suit, action or
proceeding brought in any such court and any claim that the same has been
brought in an inconvenient forum. Borrower irrevocably appoints the Secretary of
State of the Commonwealth of Virginia as its authorized agent to accept and
acknowledge on its behalf any and all process which may be served in any such
suit, action or proceeding, consents to such process being served (i) by mailing
a copy thereof by registered or certified mail, postage prepaid, return receipt
requested, to Borrower’s address shown above or as



--------------------------------------------------------------------------------

Information Analysis Incorporated   2008 Annual Report on Form 10-K

 

 

Notified to the Bank and (ii) by serving the same upon such agent, and agrees
that such service shall in every respect be deemed effective service upon
Borrower.

2.17 JURY WAIVER. BORROWER AND BANK EACH HEREBY KNOWINGLY, VOLUNTARILY AND
INTENTIONALLY, AND AFTER AN OPPORTUNITY TO CONSULT WITH LEGAL COUNSEL, WAIVE
(A) ANY AND ALL RIGHTS TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING IN
CONNECTION WITH THIS AGREEMENT, THE OBLIGATIONS, ALL MATTERS CONTEMPLATED HEREBY
AND DOCUMENTS EXECUTED IN CONNECTION HEREWITH AND (B) AGREE NOT TO SEEK TO
CONSOLIDATE ANY SUCH ACTION WITH ANY OTHER ACTION IN WHICH A JURY TRIAL CANNOT
BE, OR HAS NOT BEEN WAIVED. THE BORROWER CERTIFIES THAT NEITHER THE BANK NOR ANY
OF ITS REPRESENTATIVES, AGENTS OR COUNSEL HAS REPRESENTED, EXPRESSLY OR
OTHERWISE, THAT THE BANK WOULD NOT IN THE EVENT OF ANY SUCH PROCEEDING SEEK TO
ENFORCE THIS WAIVER OF RIGHT TO TRIAL BY JURY.

Executed under seal as of the date written above.

 

Borrower: Information Analysis Incorporated By:  

 

  Sandor Rosenberg, Chief Executive Officer By:  

 

  Richard S. DeRose, Executive Vice President

 

Accepted: TD Bank, NA By:  

 

Name:   Philip J. Ayoub, Commercial Lending Officer